Judgment unanimously affirmed. Memorandum: Supreme Court properly resentenced defendant in order to correct its error in imposing a sentence that did not conform to the plea agreement (see, People v Minaya, 54 NY2d 360, cert denied 455 US 1024; see also, People v Wright, 56 NY2d 613; People v Monereau, 181 AD2d 918, lv denied 79 NY2d 1052). The correction "not only [was] evident from the record but also fully comported with the expectation of the court, the prosecutor and the defendant at the time sentence was imposed” (Matter of Campbell v Pesce, 60 NY2d 165, 169; see, People v Monereau, supra, at 919). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Unauthorized Practice.) Present—Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.